Hill, C. J.
The uncontroverted evidence showing that the accused was a minor, and that his failure to perform the services stipulated in his contract was due to the fact that his father, who under the law was entitled to his services, had hired him for the same period to another person, his conviction of a violation of the “labor contract law” of 1903 (Penal Code, § 715) was unauthorized. Harwell v. State, 2 Ga. App. 613 (58 S. E. 1111); Howard v. State, 126 Ga. 538 (55 S. E. 239).

Judgment reversed.